DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed 01/15/21.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.	The rejection of Claims 1-4, 6, 8, and 15-21 under 35 U.S.C. 112(a) as failing to comply with the written description requirement as set forth in the Non-Final Rejection filed 11/02/20 is overcome by the Applicant’s amendments.

4.	The rejection of Claims 7, 9, 10, and 14 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention as set forth in the Non-Final Rejection filed 11/02/20 is overcome by the Applicant’s amendments.

5.	The rejection of Claims 1-4, 6, 8, and 15-21 under 35 U.S.C. 103 as being unpatentable over Kinoshita et al. (US 2009/0026939 A1) in view of Nakayama et al. (US 2010/0127246 A1) as set forth in the Non-Final Rejection filed 11/02/20 is overcome by the Applicant’s amendments.

6.	The rejection of Claims 7, 9, 10, and 14 under 35 U.S.C. 103 as being unpatentable over Kinoshita et al. (US 2009/0026939 A1) in view of Nakayama et al. overcome by the Applicant’s amendments.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 1-4, 6-10, and 14-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1-3, 7, and 21, which the other claims are dependent upon, recites “each host” in the emissive layers.  However, “each host” lacks antecedent basis as the claims recite only the presence of “a host” in each of the emissive layers (“each” is defined Merriam-Webster as being one of two or more distinct individuals having a similar relation).  Clarification is required.

Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

10.	Claims 1-4, 6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakayama et al. (US 2010/0127246 A1).
	Nakayama et al. disclose an organic electroluminescent (EL) device comprising a light-emitting layer (light-emitting layer A) that emits in the blue comprising a host material and phosphorescent dopant material ([0021], [0028], [0030], [0050]).  Nakayama et al. discloses that the phosphorescent dopant material (emitter) in the light-emitting layer is decreased from the anode to cathode “to prevent chromaticity change after a prolonged driving time” ([0056]); the mode of decrease occurs in a stepwise direction from the anode to the cathode ([0057]).  The phosphorescent dopant materials include platinum complexes ([0088]).  
Notice that each of the sublayers (i.e., each of the “steps” of constant dopant and host concentration) is itself a light-emitting layer such that there exists the following layers (in this order starting from the anode side):  first emissive layer, second emissive layer, third emissive layer, and fourth emission layer, each doped with dopant material that decreases in concentration starting from the first emissive layer to the fourth emissive layer.  Furthermore, notice that the decrease in concentration of the dopant material would necessarily result in the concentration of the host material in the first emissive layer to be smaller than in the second emissive layer (and likewise between subsequent emissive layers) as there is a stepwise decrease in the concentration dopant material towards the cathode side of the light-emitting layer.

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

13.	Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama et al. (US 2010/0127246 A1) as applied above and in further view of Kinoshita et al. (US 2009/0026939 A1).
	Regarding Claims 15-17, 19, and 20, Nakayama et al. discloses the organic electroluminescent (EL) device of Claim 1 as shown above in the 35 U.S.C. 102(a)(1) rejection.  Nakayama et al. the presence of a hole-transporting layer interposed between the anode and the light-emitting layer ([0189]).  However, Nakayama et al. does not explicitly disclose the layer as recited by the Applicant.
Kinoshita et al. discloses a hole-transporting layer comprising carbazole derivatives ([0441]) in combination with an electron-accepting dopant which reduces 11 = hydrogen and R21 = nitro in the structure as recited by the Applicant in Claim 20.  Notice that such a layer traps electrons and is thus inherently electron-blocking.  It would have been obvious to incorporate such materials into the hole-transporting layer of the organic EL device as disclosed by Nakayama et al.  The motivation is provided by the disclosure of Kinoshita et al. which teaches that such a doped composition, when used as material comprising the hole-transporting layer of an organic EL device, results in a reduction of voltage and enhances drive durability.  

Regarding Claim 18, Kinoshita et al. discloses the following:

    PNG
    media_image1.png
    170
    393
    media_image1.png
    Greyscale

as hole-transporting (host) material ([0430]) such that R2-3 = hydrogen and R1 = (substituted) aryl (phenyl) in the structure as recited by the Applicant.  However, Kinoshita et al. does not explicitly disclose any of the carbazole-based materials as recited by the Applicant.  Nevertheless, it would have been obvious to utilize H-1 as disclosed by Kinoshita et al. as (host) material comprising the hole-transporting layer.  The motivation is provided by the disclosure of Kinoshita et al. which teaches the use of carbazole derivatives as the preferred material comprising the hole-transporting layer, in addition to the fact that H-1 is taught be a known and viable hole-transporting compound, thus rendering the incorporation predictable with a reasonable expectation of success.

Response to Arguments
14.	Applicant’s arguments on pages 24-27 with respect to the previously cited prior art have been considered but are moot in view of the new grounds of rejection as set forth above.

Conclusion
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137.  The examiner can normally be reached on Mon-Fri, 6am-3pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY YANG/Primary Examiner, Art Unit 1786